TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00438-CR




Leopoldo Sanchez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 3040628, HONORABLE JON N. WISSER, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record was originally due to be filed on August 22, 2005.  The court
reporter previously informed the Court that the record would be completed by November 7, 2005. 
The reporter has now informed the Court that the record will be completed by January 17, 2006.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file the
reporter’s record no later than January 17, 2006.  No further extension of time will be granted.  See
Tex. R. App. P. 37.3(a)(2).
It is ordered December 16, 2005.
 
Before Justices B. A. Smith, Patterson and Puryear
Do Not Publish